                                          Case 4:20-cv-00792-PJH Document 13 Filed 04/17/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CEDRIC GREENE,
                                   7                                                      Case No. 20-cv-00792-PJH
                                                       Plaintiff,
                                   8                                                      ORDER ADOPTING MAGISTRATE
                                                 v.                                       JUDGE HIXSON'S REPORT AND
                                   9                                                      RECOMMENDATION
                                         JOANNE DELGADO,
                                  10                                                      Re: Dkt. No. 8
                                                       Defendant.
                                  11
                                  12          The court has reviewed Magistrate Judge Hixson's Report and Recommendation
Northern District of California
 United States District Court




                                  13   regarding this action, Dkt. 8, as well as plaintiff’s objections to the report, Dkt. 11. The

                                  14   court finds the report correct, well-reasoned, and thorough.

                                  15          After plaintiff failed to file a complaint when initiating this action, Dkt. 1, Magistrate

                                  16   Judge Hixson allowed plaintiff the opportunity to do so, Dkt. 5. Plaintiff declined. Dkt. 6.

                                  17   Accordingly, the court adopts the report in full and DISMISSES this action WITH

                                  18   PREJUDICE. As an incident to such dismissal, the court TERMINATES plaintiff’s

                                  19   “motion to transfer” (Dkt. 1).

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 17, 2020

                                  22                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  23                                                  United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
